Citation Nr: 1737816	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for posttraumatic arthritis of the left elbow (claimed as unspecified joint pain due to Gulf War exposure).

3.  Entitlement to service connection for a right elbow strain (claimed as unspecified joint pain due to Gulf War exposure).

4.  Entitlement to service connection for patellofemoral syndrome of the right knee (claimed as unspecified joint pain due to Gulf War exposure). 

5.  Entitlement to service connection for a right ankle strain (claimed as unspecified joint pain due to Gulf War exposure).

6.  Entitlement to service connection for a left ankle strain (claimed as unspecified joint pain due to Gulf War exposure).

7.  Entitlement to service connection for flexion contracture distal metaphalangeal joint, right fifth finger (claimed as unspecified joint pain due to Gulf War exposure).

8.  Entitlement to service connection for flexion contracture distal interphalangeal joint, left fifth finger (claimed as unspecified joint pain due to Gulf War exposure).

9.  Entitlement to service connection for chronic fatigue syndrome as due to Gulf War environmental exposure.

10.  Entitlement to service connection for recurrent upper respiratory infections (claimed as respiratory condition due to Gulf War exposure and mustard gas exposure).

11.  Entitlement to service connection for a sleep disorder as due to Gulf War environmental exposure.

12.  Entitlement to service connection for gastroesophageal reflux disease (claimed as gastrointestinal condition due to Gulf War exposure).

13.  Entitlement to service connection for genitourinary problems (claimed as painful ejaculation and painful urination due to Gulf War exposure).

14.  Entitlement to service connection for impotency as due to Gulf War exposure or ionizing radiation exposure.

15.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS) as due to Gulf War environmental exposure.

16.  Entitlement to service connection for headaches as due to Gulf War environmental exposure.

17.  Entitlement to an effective date prior to August 25, 2010 for entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran initially requested a videoconference hearing before the Board in connection with his appeal.  See June 2013 substantive appeal.  Then, in September 2013, the Veteran indicated that he desired a hearing before the Board at the Central Office, in Washington, D.C.  He later withdrew his request for a hearing via letter received in February 2014 in order to expedite his appeal.  However, in May 2014, he once again requested a hearing at the Board's Central Office, in Washington, D.C.  In June 2017, he informed VA that he was incarcerated but still desired a hearing and inquired as to how he could schedule a videoconference hearing at the correctional facility.  He acknowledged that it was unlikely that the correctional facility would transport him to Washington, D.C. for the Central Office hearing and requested that the RO make arrangements with the warden in order to schedule a videoconference hearing at the prison, or arrange for the Veteran to be transported to the RO for a hearing.  He noted that he would be open to a Travel Board hearing if the correctional facility would transport him to the RO.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the RO schedules videoconference and Travel Board hearings, and has not yet had the opportunity to try to coordinate with the correctional facility in order to provide a hearing, remand of these matters for the requested hearing is warranted.

Additionally, the Board notes that in a January 2017 letter to the AOJ, prior to certification to the Board, the Veteran sent a letter to the RO indicating that he was unsure what VBMS is and that he desired a copy of his account history in VBMS.  In answer to the Veteran's question, the Board notes that Veterans Benefit Management System (VBMS) is a paperless, electronic claims processing system.  All the Veteran's filings from his paper claims file were uploaded to VBMS in order to be viewed electronically.  Further, the Board interprets the Veteran's January 2017 request for a copy of his account history as a request for assistance under the Freedom of Information Act (FOIA).  Thus, on remand, the AOJ is asked to respond to the FOIA request.  

Accordingly, the case is REMANDED for the following action:

1.  Review the January 2017 FOIA request and clarify the Veteran's request if necessary.  The appropriate paperwork should be generated and included in the claims file indicating that the FOIA request has been honored. Thereafter, afford the Veteran and his representative an appropriate period of time to respond with additional evidence and/or argument.

2.  Following completion of item # 1, coordinate with the Virginia Department of Corrections to determine whether the Veteran may be transported to the RO for a videoconference or Travel Board hearing.  Depending on the response, schedule the Veteran for a videoconference or Travel Board hearing before the Board.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




